Citation Nr: 1213444	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1982 to September 1991 and from February 1999 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2011, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The Board subsequently issued a decision in February 2011 denying his claim, and he appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a September 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with the instructions in the joint motion.  And to comply with these instructions, the Board in turn is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Court-granted joint motion vacated the Board's February 2011 decision, finding that, although the Board had discussed the results of a September 2007 examination for the Social Security Administration (SSA) and subsequent SSA determination denying entitlement to SSA disability benefits, the Board had failed to consider a subsequent March 2008 SSA decision determining the Veteran was disabled for SSA disability benefits purposes due to a primary diagnosis of anxiety-related disorders and a secondary diagnosis of osteoarthritis and allied disorders.  The Court-granted joint motion also found the Board did not consider a March 2008 psychiatric review and physical residual functional capacity assessment that was conducted for SSA.  So the Court remanded the claim in order for the Board to consider the March 2008 SSA decision and supporting March 2008 psychiatric review assessment.  The Court-granted joint motion also indicated, however, the Board may seek any other evidence it feels is necessary to adjudicate this TDIU claim.

At the conclusion of that March 2008 psychiatric consultation performed for SSA, the Veteran was diagnosed with posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD).  And in the March 2008 determination mentioned, the SSA found that he became disabled in November 2006 due to a primary diagnosis of anxiety-related disorders and a secondary diagnosis of osteoarthrosis and allied disorders.

His service-connected disabilities are:  obstructive sleep apnea, rated 50-percent disabling; GAD, rated 30-percent disabling; low back strain with L5-S1 disc space narrowing, rated 10-percent disabling; left knee arthritis, rated 10-percent disabling; right knee arthritis with medial cruciate ligament cysts, rated 10-percent disabling; right ear hearing loss, rated 0-percent disabling (i.e., noncompensable); and gastric ulcer with gastroesophageal reflux disease (GERD), rated 0-percent disabling.   Effectively since October 13, 2006, he has had a combined 80 percent rating for these disabilities (when also considering the bilateral factor), with at least one, the obstructive sleep apnea, rated as at least 40-percent disabling. 

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).


While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran claims that his service-connected disabilities - especially his obstructive sleep apnea and GAD - are so severe that he is unable to obtain or maintain substantially gainful employment and, therefore, entitled to a TDIU.  He has also argued that his PTSD prevents him from working.  See his January 2008 notice of disagreement (NOD).  Moreover, several VA treating physicians have opined that he is unemployable primarily due to PTSD symptoms, and as mentioned the SSA also found that he was unable to work partly due to his anxiety-related disorders, so on account of his GAD and PTSD.

VA outpatient treatment records also reflect that he has at times been diagnosed with several other psychiatric disorders.  In June 2007, as an example, he was diagnosed with mood disorder not otherwise specified (NOS), rule out PTSD, rule out bipolar disorder, rule out panic disorder, and GAD, by history.  In December 2008, he was diagnosed with GAD, depressive disorder NOS, and PTSD.  In November 2009, he was diagnosed with GAD, bipolar disorder, unspecified, PTSD, and obsessive compulsive disorder (OCD).  Service connection has not been established for PTSD, however, or for any psychiatric disorder other than GAD, and his TDIU entitlement as mentioned must be determined without regard to any non-service connected disabilities or his advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, supra.  In other words, to receive a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

On VA compensation and pension examinations in June 2008, VA examiners found that he is not precluded or restricted from all forms of employment that may be considered substantially gainful due to his service-connected disabilities, and that his GAD causes moderate occupational impairment.

VA may not reject his TDIU claim without producing evidence, as distinguished from mere conjecture, showing his disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So, in this particular instance, this necessitated him undergoing the VA examinations in June 2008 for medical opinions as to what, if any, affect his service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  And, as indicated, the VA examiners ultimately concluded against the claim.

During the January 2011 videoconference hearing since held before the Board, however, the Veteran's representative observed that that was the most recent VA examination - referring to the one back in June 2008 - therefore implying it was outdated since, even at the time of that hearing, that examination had occurred about 21/2 years earlier.  Considering that it has been even more time since, and in view of the multiple non-service-connected psychiatric diagnoses that also since have been indicated, another VA examination and opinion are needed to ascertain the effect of the service-connected disabilities, alone, on the Veteran's ability to obtain and maintain substantially gainful employment versus just marginal employment.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The AMC also must obtain any more recent VA and/or private medical treatment records that are potentially relevant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in "constructive", if not actual, possession of the agency and must be obtained and considered if they could be determinative of the claim).

Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities since December 2009.  With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records.  If the records identified are in the possession of a Federal department or agency, then obtaining them is governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.

If attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule another VA compensation examination for additional medical comment concerning the effects of his service-connected disabilities on his capacity to obtain and maintain employment that is substantially gainful versus just marginal, if considering his level of education, prior work experience and training, etc., but not his advancing age and any impairment attributable to disabilities that are not service connected.

At present, the service-connected disabilities are:  obstructive sleep apnea, rated 50-percent disabling; GAD, rated 30-percent disabling; low back strain with 
L5-S1 disc space narrowing, rated 10-percent disabling; left knee arthritis, rated 10-percent disabling; right knee arthritis with medial cruciate ligament cysts, rated 10-percent disabling; right ear hearing loss, 
rated 0-percent disabling (i.e., noncompensable); and gastric ulcer with GERD, also rated 0-percent disabling.  Effectively since October 13, 2006, he has had a combined 80 percent rating for these disabilities (when also considering the bilateral factor), with at least one disability, the obstructive sleep apnea, rated as at least 40-percent disabling.

To facilitate making this important determination, his claims file, including a complete copy of this remand, must be provided to the examiner for review.  *And as specifically concerning the generalized anxiety disorder (GAD), the designated examiner should additionally consider the several other psychiatric diagnoses that have been made in determining whether and to what extent they, too, contribute to the Veteran's unemployability.

These several other psychiatric diagnoses include:  PTSD, mood disorder NOS, rule out bipolar disorder, rule out panic disorder, depressive disorder NOS, and obsessive compulsive disorder (OCD).

If, per chance, the examiner is unable to determine what measure of the Veteran's mental impairment and resultant occupational impairment is attributable to the service-connected GAD versus these numerous other mental disorders that are not service connected, then the examiner must expressly indicate this.  In this eventuality, this will require presuming for all intents and purposes that all unemployability attributable to the Veteran's mental illness be associated with his GAD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner must discuss the reasons and bases or underlying medical rationale for his conclusions, if necessary citing to specific evidence in the file.

3.  Then readjudicate this TDIU claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


